                                                                                             /~~




1                                                                 Fi~c      CC~~RT
                                                              U.S. D,~
                                                                   ;   PICT
                                                                        ~-~
2
                                                              Mp,Y - Z 2021
3
                                                                   ~p
                                                          CENTRA~TR~`'T F UN
4                                                         BY




                              UNITED STATES DISTRICT COURT

                             CENTRAI~ DISTRICT OF CALIFORNIA



     UNITED STATES OF AMERICA,                   ease No. . C.~ ~6 - ~~f51 -JAk
                         Plaintiff,

              vs.                                ORDER OF DETENTION AFTER HEARING
                                                   [Fed. R. Crim. P. 32.1(a) (6) ;
                                                    18 U.S.C. § 3143(a) ]
    ~1a►~b~ Da90 berth l.:oPez,           ~~
                         Defendant




            The defendant having been arrested in this District pursuant to

     a    warrant    issued by    the   United   States   District      Court        for   the

     L•~. ~~.                         for alleged violations) of the terms and

     conditions of       is/her [probation] ~ervise           release         and

            The Court     having conducted a detention hearing pursuant                     to

    Federal Rule of Criminal Procedure 32.1 (a) (6) and 18 U.S.C. § 3143 (a) ,

            The Court finds that:

     A.     (✓)     The defendant has not met hi /her burden of establishing by

            clear and convincing evidence that~she is not likely to flee

            if released under 18 U.S.C. § 3142(b) or (c).              This finding is

            based on
1                             ~~ u~ ~o y ed       no Yvl mM-~ bcu 1 ~So ~2.~s -h'gMsi
2



         and/or

    B.   (~ The defendant has not met hi /her burden of establishing by

         clear and convincing evidence that/she is not likely to pose

         a danger to the safety of any other person or the community if

         released under 18 U.S.C. § 3142(b) or (c). This finding is based

         on: ~i/1Or f~.VO CSl.~~1'1 , 11eLc-Vl~" ~1u ~~ Cv ►'l Vl~l~v1'1   (eLl~~/

         C'XLYI'~i~14~ ~t ~3~ ~'~ c~M.~"~9 v~t~ ~eyl c~




         IT THEREFORE IS ORDERED that the defendant be detained pending

    the further revocation proceedings.



    Dated:   /V~     ~ ~~                        ~1~~
                                               JEAN ROSENBLUTH
                                               U.S. MAGISTRATE JUDGE




                                           2
